Citation Nr: 1618435	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to a compensable rating for bilateral lower leg stress fractures.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from May 2000 to February 2002.

This appeal comes to the Board of Veterans' Appeals  (Board) from March 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2016, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

As a matter of clarification, entitlement to a TDIU arose from the May 2010 rating decision on appeal that denied the claim, and the present appeal ensued.  In a November 2015 rating decision, the RO granted entitlement to a TDIU, effective March 1, 2012.  As the RO did not award a TDIU from the date of the Veteran's claim, the matter of entitlement to a TDIU prior to March 1, 2012 remains pending on appeal.   


FINDINGS OF FACT

1.  The service-connected DJD and DDD of the cervical spine is not manifested by  forward flexion 15 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes of at least 4 but less than 6 weeks duration due to intervertebral disc syndrome (IVDS). 

2.  Throughout the appeal period, the service-connected stress fractures have been productive of pain and functional limitations most nearly representing a slight disability; the evidence does not reflect or more nearly approximate a moderate disability.

3.  Prior to March 1, 2012, the Veteran's service-connected disabilities did not  render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DJD and DDD of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  Throughout the course of the appeal, the criteria for the assignment of separate, 10 percent evaluations for stress fractures of each leg have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, DC 5262 (2015).

3.  The criteria for entitlement to a TDIU prior to March 1, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      DJD & DDD of the Cervical Spine

In an unappealed October 2002 rating decision, the Veteran was awarded service connection for his cervical spine disability and assigned a 10 percent rating, effective February 16, 2002.  The rating was continued in a February 2009 rating decision.  In the March 2009 rating decision on appeal, a higher rating of 20 percent was awarded, effective August 20, 2008.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 30 percent is assigned with evidence of  forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned with evidence of  unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
Additionally, under the Formula for IVDS based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Under this Formula, the next higher rating of 40 percent is assigned with evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.   

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  These rating  criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Ankylosis is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2015).

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 20 percent for the Veteran's DJD and DDD of the cervical spine is not warranted.

Magnetic resonance imaging (MRI) conducted in August 2008 showed spondylitic changes most significant in the area of C4-5, with a right foraminal disk protrusion, and mild to moderate right-sided neuroforaminal narrowing.  Virtual VA Entry May 8, 2012, p. 200/325.

In a December 2008 VA physical therapy record, the Veteran reported radiating pain, numbness, and tingling.  Flexion of the cervical spine was to 47 degrees and extension was to 50 degrees.  The Veteran was diagnosed with cervical disc derangement and cervical radiculopathy.  VBMS Entry March 31, 2009, p. 11/50.

On VA examination in March 2009, the Veteran reported sharp, radiating pain in the neck.  He reported that when he was working, he left work early three times per month due to neck pain.  He stated he could not work due to neck pain.  On examination, posture and gait were normal, and there was no dysphasia.  Flexion of the cervical spine was to 32 degrees before and after repetitive exercise.  Extension was to 54 degrees before exercise and 70 degrees after.  Right lateral flexion was to 35 degrees before exercise and 60 degrees after. Left lateral flexion was to 45 degrees before exercise and 60 degrees after.  Bilateral rotation was to 75 degrees before exercise and 60 degrees after bilaterally.  The examiner did not offer an explanation for the Veteran's range of motion being outside the normal range of motion for the cervical spine.  There was no painful motion, spasms, weakness, or tenderness.  There was no change in active or passive ranges of motion during repetitive testing against resistance, and no additional loss of motion due to painful motion, impaired endurance, fatigue, weakness, or incoordination.  There were no incapacitating episodes.  There were no neurological abnormalities associated with the cervical spine condition.  The examiner diagnosed mild degenerative spondylosis changes at C4-5 and C5-6.

In a March 2009 VA physical therapy record, flexion and extension of the cervical spine were within normal limits.  The Veteran reported pain and numbness.  He was diagnosed with cervical disc derangement and cervical radiculopathy.  VBMS Entry March 31, 2009, p. 6/50.

In a December 2009 VA treatment record, the physician noted an August 2009 MRI showing radiculopathy.  He was diagnosed with degenerative cervical arthritis with degenerative disc disease and cervical radiculopathy.  VBMS Entry March 3, 2010, p. 21/41.

In a February 2010 physical therapy record, flexion of the cervical spine was to 40 degrees, extension was to 40 degrees, rotation was to 68 degrees bilaterally, and side bending was to 32 degrees bilaterally.  The passive range of motion of the cervical spine was within normal limits.  VBMS Entry March 3, 2010, p. 4/41

In March 2010 and April 2010, the Veteran was seen for pain medication management.  His diagnosis was noted to be cervical spine osteoarthritis with bilateral radiculopathy.  Virtual VA Entry May 8, 2012, p. 155 & 165/325.

On VA examination in March 2010, the Veteran reported increased pain.  He reported between 4 and 7 episodes of incapacitation, but the duration of these episodes was not reported.  He reported stiffness, fatigue, spasms, decreased motion, and numbness.  On examination, flexion was to 45 degrees, extension was to 25 degrees, left lateral flexion was to 30 degrees, right lateral flexion was to 15 degrees, left lateral rotation was to 40 degrees, and right lateral rotation was to 35 degrees.  There was no objective evidence of pain.  There was no loss of motion on repetition.  There was no ankylosis.  No neurological abnormalities were found.  An August 2009 MRI showed stable right lateral and right foraminal disc protrusion with moderate right-sided neural foraminal narrowing.  There was mild bilateral neural foraminal narrowing at C3-4 secondary to uncovertebral and facet hypertrophic changes.  Cervical spine x-rays from August 2008 showed mild degenerative spondylosis at C4-5 and C5-6.

In December 2011, a nerve conduction (NCV) study and a electromyography (EMG) study were conducted given the Veteran's complaints of radiating pain.  The studies showed slowing of conduction around the ulnar nerves bilaterally.  The EMG showed denervation in the first dorsal interosseous on the right.  The findings were consistent with bilateral ulnar compressive nerve neuropathy at the elbows bilaterally.  The physician determined there was no evidence to support a diagnosis of cervical radiculopathy.  Virtual VA Entry September 30, 2015, p. 6-7/42.

On MRI in March 2012, the impression was multilevel degenerative changes throughout the cervical spine, most significant at C4-C5 where there was a prominent broad-based right foraminal disc osteophyte protrusion causing moderate to severe right neural foraminal narrowing.  The examiner noted there was a myofascial component to his pain, possibly secondary to facet-mediated pain. The recent EMG was negative for radiculopathy.  The examiner suspected right bicipital tendinitis contributing to his right shoulder pain.  Virtual VA Entry September 30, 2015, p. 7-9/42.

On VA examination in March 2012, the Veteran reported increased pain and numbness.  He reported flare-ups causing a decreased capacity to work overhead, lift, twist his head, or extend his head.  On examination, flexion was to 45 degrees with pain at 0 degrees.  Extension was to 30 degrees with pain at 0 degrees.  Right lateral flexion was to 30 degrees with pain at 30 degrees.  Left lateral flexion was to 30 degrees with pain at 25 degrees.  Bilateral lateral rotation was to 70 degrees with pain at 70 degrees.  There was no loss of motion on repetitive use.  Functional loss on repetitive use included less movement than normal, pain on movement, and interference with sitting/standing and/or weight bearing.  There were no incapacitating episodes over the past 12 months.  Muscle strength testing was normal.  Reflexes were normal.  A sensory examination was normal.  The examiner opined there was no cervical radiculopathy or any associated neurological abnormality.  The examiner based this finding on an October 2010 MRI that did not depict radiculopathy, as well as the December 2011 nerve conduction study and EMG.  

A May 2013 MRI revealed degenerative changes in the cervical spine with disc osteophyte complex, worst at the C4/5 level. Virtual VA Entry September 23, 2015, p. 117-118/231.

In July 2013, the Veteran received an epidural steroid injection for cervical radiculopathy.  Virtual VA Entry September 23, 2015, p. 119/231.  A September 2013 physical therapy record repeated the diagnosis of cervical radiculopathy.  Id. at 52/231.

On VA examination in December 2015, the Veteran was diagnosed with cervical strain and spondylosis.  The Veteran reported treatment with medications, physical therapy, a TENS unit and radio frequency ablation.  He reported increasing pain and radiating pain with numbness.  On examination, the Veteran's range of motion was normal in all parameters.  The examiner stated he did not have ankyloses.  There was no loss of motion on repetitive use.  Functional ability was not limited by pain, weakness, fatigability, or incoordination on repetitive use.   Muscle strength testing was normal.  Reflexes were normal.  A sensory examination was normal.  The examiner stated the Veteran did not have IVDS.  No neurological abnormalities, including radiculopathy, were found.  The examiner discussed a June 2014 MRI which showed possible radiculopathy, but ruled out the possibility clinically and in view of the December 2011 EMG and nerve conduction study, and January 2013 x-rays.

At the March 2016 hearing, the Veteran and his wife testified that his neck disability undergoes severe flare-ups and causes functional difficulties, including with sleep and playing with his children.  He testified concerning the pain medication required to treat the condition.

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's DJD and DDD of the cervical spine based on the General Rating Formula for Disease or Injury of the Spine.  There is no evidence establishing forward flexion to 15 degrees or less.  There is no evidence establishing the presence of ankyloses.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record consistently demonstrates that the Veteran has complained of neck pain, and the Board recognizes that VA examiners acknowledged and confirmed that he experiences such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and that there has been no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation.

As for incapacitating episodes, given the findings of the VA examiners, and as there is no record of prescribed bed rest by a physician, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.  The Board has considered the March 2010 VA examination report of between 4 and 7 episodes of incapacitation, but, as noted, the duration of these episodes was not reported.

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

As for neurological manifestations of the disability, the preponderance of the evidence is against the assignment of a separate rating for radiculopathy or any neurological impairment associated with the Veteran's cervical spine disability.  Physical therapy records contain repetitive notations of cervical radiculopathy.  However, it is unknown on what diagnostic studies these treatment records are actually based.  Contrary to these reports, MRIs performed in August 2008, October 2010, March 2012, May 2013, and June 2014 did not document cervical radiculopathy.  VA examinations were conducted on four occasions during the appeal, including in March 2009, March 2010, March 2012, and December 2015, and no VA examiner diagnosed cervical radiculopathy, and to the contrary, all found there was no neurological condition associated with the service-connected cervical spine disability.  Significantly, EMG and NCV testing were conducted in December 2011 and identified another etiology for the Veteran's complaints of numbness and tingling, unrelated to the cervical spine disability, as explained by the March 2012 VA examiner.  The probative value of all of this evidence outweighs the physical therapy notes.  The Board has further considered the December 2009 VA treatment record, in which the physician noted the August 2009 MRI as showing radiculopathy, and the July 2013 steroid injection for radiculopathy which appears to have been predicated on the May 2013 MRI.  However, VA examiners also reviewed these MRI reports and did not diagnose cervical radiculopathy.  Moreover, even accepting the December 2009 and July 2013 interpretations, the findings are contrary to the majority of the diagnostic testing conducted and VA examinations performed.  The preponderance of the evidence remains against a finding of an associated neurological abnormality.   
In assessing the severity of the Veteran's cervical spine disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements, and those of his wife, are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that presently assigned.

The Board has considered whether referral an "extraschedular" rating is warranted for the Veteran's cervical spine disability.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected cervical spine disability reasonably describe and assess his disability level and symptomatology.  As the Veteran's disability picture, manifested by pain, limited motion, spasms, and fatigue, is contemplated by the rating schedule, the assigned schedular evaluation is adequate. Referral for consideration of an extra-schedular evaluation is not warranted.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher rating, staged rating, or separate rating associated with the cervical spine disability under the applicable rating criteria.  The claim for a higher rating must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  

      Bilateral Lower Leg Stress Fractures
      
In an unappealed October 2002 rating decision, the Veteran was awarded service connection for his bilateral lower leg stress fractures and assigned a noncompensable rating, effective February 16, 2002.  In the March 2009 rating decision on appeal, the noncomensable rating was continued.

The Veteran's disability is referred to in the evidence as both "shin splints" and stress fractures.  "Shin splints" is a term referring to nonspecific pain that occurs in the lower legs during running.  It may result from a specific injury, such as a tibial stress fracture. (See www.merck.com/mmpe/sec21/ch324/).  It has also been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin. See Dorland's Illustrated Medical Dictionary 1753 (32nd ed. 2012). 

The Veteran has been assigned a noncompensble rating under DC 5262-5022.  See May 2010 Rating Decision Codesheet.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  There is no diagnostic code specifically applicable to shin splints/stress fractures.

DC 5022 pertains to periositis, and is to be rated based on limitation of motion of the affected part as degenerative arthritis.  Diagnostic code 5003 applies to degenerative arthritis, and provides ratings based on the limitation of motion.  The pertinent diagnostic code for limitation of motion applied to the Veteran's disability is DC 5262.  

Under DC 5262, a 10 percent rating is assigned with evidence of malunion of the tibia and fibula with slight knee or ankle instability.  A 20 percent rating is warranted with a moderate knee or ankle disability, a 30 percent rating is warranted with a marked knee or ankle disability, and a 40 percent rating is warranted with evidence of nonunion of the tibia and fibula, with loose motion, requiring a brace.  

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6  (2015).

Also, as discussed above, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

On VA examination in March 2010, the Veteran reported constant pain in both shins, worse on the right.  Prolonged walking increased pain and he could not running.  He denied weakness, stiffness, heat, redness, drainage, instability, locking, or abnormal motion in the area of the stress fractures.  He reported flare-ups two to three times per month with pain increasing to 7/10 and lasting around three days.  On examination, there was tenderness to palpation without objective evidence of pain in the medial distal aspect of both the right and left shin.  There was no erythema, swelling, deformity, abnormal motion, or heat.  There was also no evidence of deformity or angulation.  X-rays of the tibia and fibula on each leg were normal.  The examiner diagnosed chronic, bilateral shin splints.

On VA examination in March 2012, the Veteran reported a slight increase in shin pain bilaterally.  He denied constant pain, but reported  flares of a sharp pain twice daily, lasting 10-15 minutes, with an intensity of 5/10.  The precipitating factors included increased walking up or down a hill.  He reported he could not run.  On examination, there was mild point tenderness mid shaft bilateral tibias.  The shin splints caused a mild effect on chores, shopping, and exercise, a moderate effect on sports and recreation, and no effect on traveling, feeding, bathing, dressing, toileting, or grooming.  Examinations of the knees and ankles were conducted.  No pathology of the ankles was found and no diagnosis was rendered.  Mild DJD of the knee was found, but the examiner opined it was less likely than not that the Veteran's mild osteoarthritis of bilateral knees was related to his service-connected shin-splints, both because the DJD was an expected finding due to age and because the Veteran did not associate his complaints of bilateral knee pain to flairs of his bilateral shin splint pain, and he walked with a normal gait.

On VA examination in December 2015, the Veteran reported pain in the front part of his shins after he has been walking for more than 5 minutes.  He stated that this occurred whether wearing boots, tennis shoes, or being barefoot.  He reported flare-ups after walking.  On examination of the knees, there was no pain with weight bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or objective evidence of crepitus.  There was no pain, weakness, fatigability or incoordination significantly limiting functional ability with flare-ups of the knees.  Muscle strength of the knees was normal.  The examiner opined that the Veteran's bilateral shin splints did not affect the range of motion of the knees or the ankles.  No assistive devices were required.  The Veteran could not perform arduous/unlimited work, strenuous work, or moderate work.  He could perform light or sedentary work.  He could not walk longer than 5 minutes, but there were no restrictions on bending, twisting, kneeling, squatting, sitting, climbing, or driving.

At the March 2016 hearing, the Veteran testified that his shins hurt with prolonged walking.

The Veteran's symptoms do not satisfy all of the criteria for a rating under DC 5262 as malunion or nonunion of the tibia or fibula have not been shown.  Nonetheless, the Board finds that a 10 percent rating is warranted for each leg.  The requirement for a "slight" knee or ankle disability has been met given the Veteran's pain which causes limitations on walking, limitations on running, flare-ups, a mild effect on chores, shopping, and exercise, and a moderate effect on sports and recreation.  See Mitchell, 25 Vet. App. at 32 (finding that pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance). 

However, the preponderance of the evidence is against the assignment of ratings in excess of 10 percent as a "moderate" knee or ankle disability has not been shown.  The March 2010 VA examiner found no evidence of erythema, swelling, abnormal motion, heat, or any deformity.  X-rays of the tibia and fibula of each leg were normal.  The March 2012 VA examiner found no pathology of the ankles, and that the mild DJD of the knees was unrelated to the service-connected shin splints.  The shin splints had either a mild effect or no effect on the majority of activities, including chores, shopping, exercise, traveling, feeding, bathing, dressing, toileting, or grooming.  The December 2015 VA examiner noted that assistive devices were not required, and the bilateral shin splints had no effect on the range of motion of either the knees or the ankles.  

As the Veteran's disability is rated under DC 5022, and, in turn, DC 5003, the Board has considered whether a higher rating based on arthritis is warranted.  However, the Veteran does not have arthritis associated with his bilateral shin splints, and a rating of 20 percent is warranted only with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  This is not supported by the evidence.  

Further, no other diagnostic code pertaining to the knee, leg, or ankle is more appropriate to evaluate the Veteran's bilateral lower leg stress fractures.  As the evidence shows that his DJD of the knees is not related to the service-connected shin splints, and he does not have pathology of the ankles, the codes pertaining to the knee and ankle are not applicable.  The evidence does not show shortening of the bones of the lower extremities, as contemplated by DC 5275, or a moderately severe disability of Group XII muscles, as contemplated by DC 5312.

In assessing the severity of the Veteran's leg fractures, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements, and those of his wife, are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned.

The Board has considered whether referral an "extraschedular" rating is warranted for the Veteran's bilateral lower leg stress fractures.  However, the schedular rating criteria used to rate the Veteran's service-connected disability reasonably describe and assess the disability levels and symptomatology.  The criteria rate his disability based on whether it is mild, moderate, or marked.  Thus, any demonstrated manifestation is contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate. Referral for consideration of an extra-schedular evaluation is not warranted.

For the foregoing reasons, the Board finds that separate, 10 percent ratings are warranted for the Veteran's bilateral lower leg stress fractures, however, the preponderance of the evidence is against the assignment of any higher rating or any staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of ratings in excess of 10 percent, the doctrine is not for application.  

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

In February 2010, the Veteran filed a claim for a TDIU, which the RO took to include as a claim for a higher rating for the service-connected stress fractures.  From this time until March 1, 2012, the Veteran was service-connected for the following disabilities: irritable bowel syndrome with gastroesophageal reflux disease (30 percent disabling), hemorrhoids (20 percent disabling), DJD and DDD of the cervical spine (20 percent disabling), and, by way of this decision, right lower leg stress fractures (10 percent disabling), and left lower leg stress fractures (10 percent disabling).  Application of the Combined Ratings Table, 38 C.F.R. § 4.25, yields a combined rating of 60 percent.  38 C.F.R. § 4.16 provides exceptions for considering multiple disabilities as one for the purpose of establishing a 60 percent disability rating, but these do not apply.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have not been met prior to March 1, 2012.

However, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the Board cannot award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director, Compensation Service, and there was no such referral here, the Board will consider whether a remand for such referral is warranted.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court held that the Board's denial of referring an extra-schedular rating in the first instance does not violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that the Board must consider and discuss whether the veteran would be prejudiced by its action in adjudicating merits of a claim when the merits had not been reached by the agency of original jurisdiction).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows the Veteran completed 12 years of education.  Following high school and until military service, he worked in construction and industrial maintenance.  After service, he again worked in construction and industrial maintenance, as well as in auto mechanics.  He has not had regular employment since approximately 2008.  See, e.g., March 2010 VA examination report.  

On VA examination in March 2009, the Veteran reported that when he was working, diarrhea caused difficulty due to frequent bathroom trips.  He also reported that he left work early approximately three times per month due to his neck.  He stated that his neck had become significantly worse and he would not be able to work due to pain in shoulders and bowel problems.  The examiner did not offer an opinion on whether his disabilities precluded him from engaging in substantially gainful employment.

On VA examination in March 2010, the examiner assessed the Veteran's cervical spine disability, hemorrhoids, and lower leg fractures.  Based on the Veteran's subjective symptoms and on physical examination, he opined that the Veteran could engage in sedentary employment not requiring repetitive overhead activities with the arms or hands.  His walking would be limited to one-eighth of a mile, and he could sit and stand for a couple of hours.  He would have to be near a bathroom, the job could not require running, and could not involve operating equipment that could result in jarring him.  He also would possibly need the freedom to rest during the day with more severe exacerbations of pain. 

At the March 2016 hearing, the Veteran testified that he should be awarded a TDIU prior to March 1, 2012 because the evidence from prior to that date was identical to that founding the basis for his TDIU award.

The preponderance of the evidence is against the assignment of a TDIU prior to March 1, 2012.  Prior to this date, there was no finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment due to service-connected disabilities.  To the contrary, the March 2010 VA examiner opined that sedentary employment was possible.  As the opinion contains an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, it is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The only evidence to the contrary of the March 2010 VA examination report is the competent and credible lay evidence.  However, the March 2010 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, including the lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU prior to March 1, 2012 as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  On this record, the Board finds that no basis exists to warrant referral of the claim to the Director, Compensation Service, for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  

September 2008 and March 2010 letters notified the Veteran of the criteria required to support his claims, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Moreover, at March 2016 hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The March 2009 and March 2010 examiners did not have access to the claims file.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  The examiners each recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on this claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  The March 2009 and March 2010 VA examinations are thus adequate to decide the claims.

As for the claim for a TDIU, a single opinion on the combined effects of all of the Veteran's service connected disabilities prior to March 1, 2012 was not obtained.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in a claim for TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed. Cir. 2013). The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator.  Id.  The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis, and here, the record is sufficient for deciding the claim without remand.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  







ORDER

A rating in excess of 20 percent for DJD and DDD of the cervical spine is denied.

Separate, 10 percent evaluations, but no higher, for stress fractures of each leg are granted, subject to the laws and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


